Filed 8/5/14 P. v. Doop CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B252089
                                                                           (Super. Ct. No. BA411646)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

CHRISTOPHER DOOP,

     Defendant and Appellant.



                   An amended information charged Christopher Doop with one count of
felony vandalism (Pen. Code, § 594, subd. (a))1 and two counts of criminal threats (§
422, subd. (a)). The information further alleged that Doop was released from custody on
bail or his own recognizance at the time of the offenses (§ 12022.1) and had suffered five
prior convictions resulting in prison terms (§ 667.5, subd. (b)) and two prior strike
convictions (§§ 667, subds. (a)(1), (b)-(i), 1170.12).2 Following a jury trial, Doop was
convicted of the felony vandalism count and acquitted of the criminal threats counts. He
admitted the prior conviction allegations.


         1 All statutory references are to the Penal Code unless otherwise stated.

         2 The amended information on which Doop was arraigned alleged the two strikes
only as to the criminal threats counts. Following Doop's acquittal of those counts, the
prosecution successfully moved the court to correct the information so that the two strike
allegations applied to the felony vandalism count as well.
              The trial court sentenced Doop to the high term of three years in state
prison, run concurrently, with 237 days of presentence custody credit. The court
dismissed the on-bail allegation (§ 1385, subd. (a)), struck the two strikes (People v.
Superior Court (Romero) (1996) 13 Cal.4th 497), and struck additional punishment for
the other prior convictions (§ 1385, subd. (c)). The court imposed a $40 court operations
assessment (§ 1465.8, subd. (a)(1)), a $30 criminal conviction assessment (Gov. Code,
§ 70373), $540 in victim restitution (§ 1202.4, subd. (f)), a $280 restitution fine (§
1202.4, subd. (b)), and a suspended $280 parole revocation restitution fine (§ 1202.45).
              Doop and James McLean, a 76-year-old research curator at the Natural
History Museum of Los Angeles County, were friends for about 25 years. They met
when Doop was 19 or 20 years old. Over the years, Doop lived with McLean from time
to time in McLean's home in the Hollywood Hills. Doop married Patricia Gault, and the
two of them moved in with McLean in May 2012. About three years into the marriage,
Doop and Gault's relationship soured, and Doop moved out in late April or early May
2014. Gault continued to live with McLean in his house.
              During the next two weeks, Doop called McLean and visited him at his
office two or three times. Doop demanded that McLean kick Gault out of the house and
threatened to burn down her pickup truck. On May 19, 2013, Doop slashed the tires of
Gault's truck. He told both the police and McLean that he did that because she had put
sugar in the gas tank of his Mercedes.
              Appointed counsel filed a brief raising no issues and requesting our
independent review pursuant to People v. Wende (1979) 25 Cal.3d 436. On May 6, 2014,
we notified Doop that he had 30 days in which to advise us of any claims he wished us to
consider. He submitted a two-page letter brief.
              Doop contends that he could not have been found guilty of vandalizing
Gault's truck because he purchased it for her. To the contrary, California courts have
repeatedly held that "a spouse can be guilty of vandalizing community property."3

       3 Less clear is whether a spouse can be held criminally liable for the entire cost of
the damage or only that portion attributable to the other spouse's share. The question
                                              2
(People v. Wallace (2004) 123 Cal.App.4th 144, 150-151; see also People v. Kahanic
(1987) 196 Cal.App.3d 461, 466-467.)
              Doop also claims that he was entrapped because Gault invited him over to
have sex, and when he showed up a few days later after she had secured a restraining
order, he was arrested. However, Doop was not prosecuted in this proceeding for
violating the restraining order, and he does not argue that his vandalism conviction was
the result of entrapment. Insofar as Doop claims that he received ineffective assistance of
counsel, such a claim is more appropriately brought in a habeas proceeding when, as
here, the appellate record on direct appeal is insufficient to evaluate it. (People v.
Mendoza Tello (1997) 15 Cal.4th 264, 266-267.)
              Having examined the entire record, counsel's Wende brief and Doop's letter
brief, we are satisfied appointed counsel has fully complied with her responsibilities and
that no arguable issues exist. (People v. Kelly (2006) 40 Cal.4th 106, 123-124; People v.
Wende, supra, 25 Cal.3d at pp. 441-442.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                           PERREN, J.
We concur:



              GILBERT, P. J.



              YEGAN, J.

may be more than academic here. The trial court found that the damage to the truck was
$540, not much more than the $400 felony threshold (§ 594, subd. (b)), and observed that
the crime was "essentially . . . a misdemeanor." There is nothing in the record, however,
from which we could determine whether and to what extent Gault's truck was community
property. Therefore, even if the truck's status as community property could entitle Doop
to a reduction in sentence—an issue we need not decide today—he would first have to
create a record in the trial court regarding the vehicle's ownership. The same is true to
the extent Doop contends that the truck was his separate property.
                                              3
                              Frederick N. Wapner, Judge

                         Superior Court County of Los Angeles
                         ______________________________


             Cynthia Grimm, under appointment by the Court of Appeal; Christopher
Doop, in pro. per., for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.




                                            4